*437Dissenting Opinion by
Judge Rogers:
I respectfully dissent. I do not believe that the legislature intended to, or did, withhold from the Department of Transportation the power to require a driver who it has reason to believe is physically or mentally unqualified, to submit to a road test of his ability to drive. The last sentence of Section 1519(a) empowers the department’s appointees “to consider medical reports and testimony and determine the competency of the driver or the applicant to drive.” The phrase, “determine the competency of the driver . . . to drive,” seems to me to confer the power to determine the competency of a licensed driver reasonably believed to be unqualified by means other than reading medical reports, including the best means— that of observing him in the act of driving.
A de novo hearing was conducted by a judge who had all the evidence before him — the opinion of the driver’s doctor that although his patient could not turn his head, he was competent to drive; and the State Trooper’s observation of the driver pulling into intersections in the path of traffic. Believing that the driving test was authorized, I would affirm the hearing judge’s order.